DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-17) in the reply filed on October 12, 2020 is acknowledged.
Invention I was further restricted and applicant’s election with traverse of Group 1, Species IV and Group 2, Species B in the reply filed on May 24, 2021 is acknowledged.  Claims 1-4, 9, and 13 read on the elected species.
Claims 5-8, 10-12, and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. 
Applicant's election with traverse of Group 1, Species IV and Group 2, Species B in the reply filed on May 24, 2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application would not place a serious burden.  This is not found persuasive because since the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gianchandani et al. (U.S. 6,827,870) in view of Savas et al. (U.S. 2005/0022839) and Yu et al. (U.S. 2018/0158749).
Referring to Figure 2 and column 5, line 3-column 6, line 58, Gianchandani et al. disclose a system for plasma etching/ashing a coating on a substrate, the system comprising:  a plasma chamber 11 comprising a first electrode 22, 26 (col. 5, lines 27-35); a second electrode 16, wherein the first electrode and the second electrode are configured to initiate and maintain a plasma within the plasma chamber (col. 5, lines 59-66); a plasma source 13 coupled to the plasma chamber, the plasma source comprising a gas; a substrate 17 comprising a coating (i.e. substrate comprises a plurality of layers, col. 5, lines 12-18); and a plasma mask 22, 26 comprising at least one aperture, the plasma mask configured to 
	Gianchandani et al. is silent on the coating is a parylene coating.
	Referring to paragraph [0132], Savas et al. teach it is conventionally known in the plasma etching art to use parylene coating in the photoresist removal process since it is similar to photoresist.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coating of Gianchandani et al. to be a parylene coating as taught by Savas et al. since it is a conventionally known coating used in the photoresist removal process since it is similar to photoresist.  
Additionally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make the coating analogous to that of Gianchandani et al. out of a parylene coating, as taught by Savas et al., it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.
Gianchandani et al. is silent on the interface material is a thermal interface material.
	Referring to Figure 42 and paragraphs [0121]-[0127], Yu et al. teach that it is conventionally known for a plasma mask comprises a thermal interface material 690 in order to process the corresponding materials at commercially viable rates without excessive contamination or degradation of the underlying materials.  Thus, it would have been obvious to Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  
With respect to claim 2, the system of Gianchandani et al. further includes a power source 31 coupled to the first and second electrodes 26, 16 (col. 5, lines 59-66).
With respect to claim 3, Gianchandani et al. is silent on a cooling mechanism coupled to the plasma chamber.
Referring to paragraph [0060], Savas et al. teach a plasma processing chamber wherein a cooling mechanism coupled to the plasma chamber in order to achieve the desired processing conditions for etching.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the chamber of Gianchandani et al. with a cooling mechanism as taught by Savas et al. in order to achieve the desired processing conditions for etching.  
With respect to claim 9, the system of Gianchandani et al. further includes wherein the plasma mask 22, 26 is either the first electrode 26 or the second electrode (col. 6, lines 43-58).
	With respect to claim 13, the system of Gianchandani et al. further includes wherein the plasma chamber further comprises a vacuum 12 (col. 5, lines 27-32).
Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that various features (i.e. parylene coating and thermal interface material with an interface material aperture) are not disclosed by the prior art and the previous office action.  It should be noted that prior art references Savas et al. and Yu et al. previously addressed the above limitations in the previous office action.  Applicant has failed to argue the specifics of the examiner’s office action and to provide evidence to support applicant’s arguments.  Thus, it must be emphasized that arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure.  Se In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964).  Therefore, the combined apparatus of Gianchandani et al. in view of Savas et al. and Yu et al. satisfies the claimed requirement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michelle CROWELL/Examiner, Art Unit 1716     


/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716